EXHIBIT 10.4


CONFIDENTIAL INFORMATION (IDENTIFIED BY **) HAS BEEN OMITTED BASED UPON
A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE
SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION
 
February 28, 2009
 
Larry Pate
Pilgrim’s Pride Corporation
244 Perimeter Center Parkway, NE
Atlanta, GA  30346-2302


Dear Larry:


As discussed and agreed, Pilgrim’s Pride Corporation will supply to the El Pollo
Loco system the following chicken products:
 
** pounds annually of whole birds, EPL specification **.
The FOB price for March 01, 2009 thru May 31, 2009 is ** per pound.  Future
quarterly pricing will be determined by the prior quarter’s average to determine
the ** price:


**
FOB **

** 
FOB **

**
FOB **

**
FOB **

**
FOB **



Sized saddle cuts EPL specification **.
The FOB price for March 01, 2009 thru May 31, 2009 is ** per pound.   Future FOB
quarterly pricing will be the cost of the Whole Birds utilizing the method
mentioned, less ** per pound.  As example, if the quarterly price for Whole
Birds FOB origin is determined to be ** per pound, the cost for saddles will be
** per pound FOB origin.  Pilgrims will supply saddles to the approved outer
market distributors and locations where applicable based on the freight schedule
below:


Freight Rates:
 
** Per Pound
     
MBM
Rancho Cucamonga, CA
**
MBM
Pleasanton, CA
**
Pilgrims direct
San Antonio, TX
**
Pilgrims direct
Salt Lake City, UT
**
Pilgrims direct
Carrollton, GA
**
Testa Produce
Chicago, IL
**
Poultry Products
Hookset, NH
**
Yancy’s
Loveland, CO
**
Plymouth Poultry
Seattle, WA
**
Produce Source
Virginia Beach, VA
**
Maximum Poultry
Pennsauken, NJ
**
Crown Foods
St. Louis, MO
**

 

--------------------------------------------------------------------------------


 
MBM is not to order saddles from Pilgrims for MBM-Rancho Cucamonga, CA or
MBM-Pleasanton unless provided direction in writing by EPL.


Up to ** pounds of EPL boneless skinless breast meat, un-marinated or marinated.
The FOB price for March 01, 2009 thru May 31, 2009 is ** per pound.  Future FOB
quarterly pricing will be determined by the prior quarter’s average to determine
the ** for Boneless/skinless breast tender out.


**                      FOB  ** floor
**                      FOB  **
**                      FOB  **
**                      FOB  **
**                      FOB  **
**                      FOB  ** ceiling


Add ** to the fresh price for frozen product, EPL specification **.
 
 Up to ** pounds of Fresh Marinated Thigh meat –EPL specification **.
The price for March 01, 2009 thru May 31, 2009 is ** per pound.   Future FOB
quarterly pricing will be determined by the prior quarter’s average to determine
the ** for Boneless skinless thigh meat special trim.


**                      FOB ** floor
**                      FOB **
**                      FOB **
**                      FOB **
**                      FOB ** ceiling


Add ** per pound to the fresh price for frozen product, EPL specification **.
 
Popcorn Style chicken (10 lb case-2/5# bags ) EPL specification **.
The delivered price to all MBM locations for March 01, 2009 thru May 31, 2009 is
** per pound.  Pricing will be fixed for first year after which it will be up
for re-negotiation for second year.


 
·
Rates to Rancho Cucamonga and Pleasanton, California are based on full truck
loads of fresh product only.  Other outer market locations based on current
delivered freight rates.

 
·
Pilgrim’s direct distribution from branches to stores ** per pound

 
·
CVP Product will add ** per pound to fresh price

 
·
LTL fright rates to MBM locations on frozen Boneless Thigh meat and frozen
Boneless breasts are listed below:

 
LTL freight rates on Frozen Breast and Thigh meat to MBM locations:
100% of Rocky Mount,NC; ** minimum, ** per pound LTL freight
100% of Ft. Worth, TX; ** minimum, ** per pound LTL freight


As part of this Purchase Agreement, Supplier warrants that the prices for the
items identified herein are not higher than those currently extended to any
other customer for the same or like items in equal or less quantities.  If
Supplier reduces its price for such items in equal or less quantities to any
other customer during the term of this Purchase Agreement, Supplier agrees to
correspondingly reduce the price quoted herein.
 

--------------------------------------------------------------------------------


 
El Pollo Loco’s decision to enter into this Purchase Agreement is independent of
any support your firm may or may not choose to provide to the El Pollo Loco
system.


This Purchase Agreement is subject to and incorporates the General Terms and
Conditions of Supply (“T/C”) executed by the parties hereto and currently on
file with El Pollo Loco, Inc. The Purchase Agreement and the T/C collectively
constitute the entire agreement between the parties and supersede all prior or
contemporaneous oral or written agreements.


Terms:  Net  10 Days
Pricing contract period 03/01/09 through 03/01/11.


Please sign and return both copies of this letter. After I have received both
signed copies, I will sign and return a copy for your files. Signing this letter
acknowledges acceptance of the terms and conditions as presented above.


Larry, thank you for your help and support on this matter and please contact me
with any questions.
 
/S/ LARRY PATE
/S/ GARY CAMPANARO
Larry Pate
Gary Campanaro
Pilgrim’s Pride Corporation
El Pollo Loco, Inc.

 
cc:  Jennifer Benus, Yvette Johnson/MBM
 
 
 

--------------------------------------------------------------------------------

 
